PER CURIAM.
Respondent sued petitioners for failure to list his name in the Tampa telephone directory yellow pages under the heading “Deri-tists-Orthodontists.” The court granted respondent’s motion to compel discovery of various documents relating to the reporting, compilation, and study of errors and omissions with respect to the compilation of the petitioners’ telephone directories for the past four years. Since it is not entirely clear, we construe the order as referring only to such documents as are applicable to the administrative area in which Tampa is located. As so construed, we find that the order compelling discovery does not depart from the essential requirements of law.
The petition for certiorari is denied.
HOBSON, A.C.J., and GRIMES and CAMPBELL, JJ., concur.